Citation Nr: 0733310	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 04-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hip, involving Muscle Group XIII, 
currently evaluated at 20 percent. 

2. Entitlement to an increased evaluation for residuals of an 
exostosis of the left knee with atrophy of Muscle Group XII, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from January 1943 to October 
1945, January 1946 to May 1947, June 1948 to November 1948 
and from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal. 
(The veteran's case was adjudicated by a special processing 
unit at the Cleveland Regional Office and then returned to 
the RO in Atlanta, Georgia.)

In August 2007 the veteran requested that this case be 
advanced on the Board's docket, and the Board granted that 
motion in October 2007. 38 C.F.R. § 20.900(c)(3) (2007).

In the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) he made reference to problems with his right side 
and lower spine as secondary conditions that should be 
evaluated or considered in addition to his service-connected 
disabilities. The Board construes this statement as an 
informal claim for service connection for additional 
disabilities secondary to his service-connected disabilities. 
However, this matter is not currently before the Board 
because it has not been prepared or certified for appellate 
review. Accordingly, this matter is referred to the RO for 
appropriate action. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. An 
additional VA examination is necessary in this case, as well 
as additional notice to the veteran in order to comply with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), an August 2002 letter to the 
veteran acknowledged that he had recently filed a claim for 
an increased evaluation for service-connected disabilities, 
but that letter failed to inform him of what the evidence 
must show to establish entitlement to the benefit he wanted. 
Rather, that letter informed the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits. Since the United States Court of 
Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and because 
this case is being returned for additional evidentiary 
development, this matter should be addressed prior to final 
appellate review.

With respect to the adequacy of the February 2003 VA 
examination, the examination report contains incomplete 
clinical findings with which to evaluate the severity of the 
veteran's disability. For example, the veteran was noted to 
have some weakness of the left hip, as well as some weakness 
of the quadriceps and hamstrings on the left. However, the 
record also reflects that the veteran has recently been 
evaluated for post polio syndrome and it is not clear whether 
the weakness reported at the time of the February 2003 VA 
examination is manifestation of the veteran's service-
connected disabilities or the nonservice-connected post polio 
syndrome. In addition, there was no range of motion testing 
performed for the left knee and it is not clear whether there 
would be any additional functional impairment of the left leg 
upon repetitive use due to the veterans hip and knee 
disabilities. 

It does not appear that the claims file was made available to 
the examiner for review in connection with the examination. 
As such, the Board finds that an additional VA examination is 
necessary. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required. 
Accordingly, this case is REMANDED for the following actions:

1. The RO should provide the veteran 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claims 
for increased evaluations for his 
service-connected left hip and left knee 
disabilities.

2. The veteran should be afforded an 
examination of his left hip, including 
Muscle Group XIII, and his left knee, 
including Muscle Group XII, to ascertain 
the severity and manifestations due to 
those service-connected disabilities. Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, report complaints 
and clinical findings attributable to the 
service-connected disabilities in detail. 
The examiner is requested to specifically 
differentiate those complaints and 
clinical findings that are attributable 
to the service-connected disabilities and 
those which are attributable to 
nonservice-connected pathology. The 
examination report should include 
complete range of motion findings for the 
left hip and left knee, as well as an 
opinion as to whether there would be any 
additional limitation of functional 
ability during flare ups of 
symptomatology, including fatigability, 
incoordination, pain on movement and 
weakness and if possible, express this 
additional limits of functional ability 
in terms of additional degrees of lost 
motion. Lastly, the examiner should 
comment on the severity of the muscle 
damage to Muscle Groups XIII and XII due 
to service connected pathology and 
whether any such damage to each Muscle 
Group is slight, moderate, moderately 
severe or severe. A clear rationale for 
all opinions is necessary.  /opies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.



	         _________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



